UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           3/24/2020
 Anthony Bento,

                               Plaintiff,
                                                             1:19-cv-05003 (LTS) (SDA)
                   -against-
                                                             ORDER
 New York City Department of Citywide
 Administrative Services,

                               Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In light of recent public health developments, the Initial Pretrial Conference scheduled for

Tuesday, April 28, 2020 at 11:00 a.m. (see ECF No. 22) shall be conducted by telephone rather

than in person. At the scheduled time, the parties shall each separately call (888) 278-0296 (or

(214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              March 24, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
